Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 11, 2021

The Court of Appeals hereby passes the following order:

A21A1543. INLAND FRESH SEAFOOD CORPORATION OF AMERICA,
    INC. v. TOP QUALITY RECRUITMENT, INC.

      Upon consideration of the above-styled case, the appeal is thereby
DISMISSED as improvidently granted.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/11/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.